Citation Nr: 0612450	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-27 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed neuropathy 
of the upper extremities, to include as secondary to the 
service-connected diabetes mellitus.  

2.  Entitlement to an increased evaluation for the service-
connected diabetes mellitus, currently evaluated as 20 
percent disabling.  

3.  Entitlement to a compensable evaluation for the service-
connected sinusitis.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected diabetic neuropathy of the 
right lower extremity.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected diabetic neuropathy of the 
left lower extremity.  

6.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disorder.  

7.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a neck disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the RO.  

The veteran's appeal also initially included the issue of 
service connection for erectile dysfunction, but this claim 
was granted in a May 2003 rating decision.  

The issues of increased evaluations for the service-connected 
diabetes mellitus and sinusitis; higher initial evaluations 
for diabetic neuropathy of the right and left lower 
extremities; and whether new and material evidence has been 
submitted to reopen claims of service connection for back and 
neck disorders are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The veteran is not shown to have current diagnosis of chronic 
peripheral neuropathy of either upper extremity.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
neuropathy of either upper extremity due to disease or injury 
that was incurred in or aggravated by service; nor is any 
shown to be proximately due to or the result of the service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in June 2002 and November 2004.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted June 2002 "duty to assist" letter was 
issued prior to the appealed rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only a service connection claim.  
With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  

Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran's service medical records reflect that he was 
treated for spinal pain into the right shoulder and arm in 
February and June of 1991.  

Subsequent to service, the veteran was afforded a VA 
neurological examination in October 2003 to determine the 
nature and likely etiology of his claimed disorder of the 
upper extremities.  

On examination, the veteran noted that his hands were 
"achy," but he did not indicate any current treatment for 
peripheral neuropathy.  His complaints were noted to be 
indicative of pain in the hands and wrists instead.  A 
neurological evaluation was unremarkable.  

Based on the examination findings, the examiner, who reviewed 
the claims file, diagnosed early Dupuytren's contracture of 
the left hand, a slight flexion deformity of the left little 
finger, and a tiny (two millimeter) bone projection of the 
right wrist.  

The examiner, however, found no clinical evidence of diabetic 
neuropathy affecting the upper extremities at the present 
time.  

The examiner clarified that there was not enough clinical 
evidence to substantiate a finding of peripheral neuropathy 
affecting the hands at this time.  Rather, the primary 
complaints concerned pain and achiness of the hands, not 
specifically a paresthesia-type feeling.  

In this case, the Board is aware that the veteran has been 
noted to have several musculoskeletal defects of the upper 
extremities.  At the same time, there is no competent 
evidence showing current disability manifested by neuropathy 
of the upper extremities, as claimed by the veteran.  

Indeed, the examiner who conducted the October 2003 
examination specifically indicated that such neuropathy could 
not be diagnosed based that examination.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
April 2003 Notice of Disagreement.  

The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  

Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
claim of service connection for neuropathy of the upper 
extremities, to include as secondary to the service-connected 
diabetes mellitus, and these this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for claimed neuropathy of the upper 
extremities, to include as secondary to the veteran's 
service-connected diabetes mellitus, is denied.  



REMAND

The veteran's service-connected disorders were most recently 
addressed upon examination in June and July of 2002, nearly 
four years ago.  Subsequently, the veteran was treated at the 
Erie, Pennsylvania VA Medical Center (VAMC) for headaches and 
sinus pain in October 2002 and for paroxysmal cramping in the 
lower extremities in March 2003.  

Moreover, in April 2003, the veteran was noted to have 
diabetic laboratory work ordered, and it does not appear that 
records of these laboratory findings were ever obtained and 
added to the claims file.  

In view of the substantial length of time since the veteran's 
last VA examinations, the evidence of VA treatment for his 
service-connected disorders, and his statement from his 
September 2003 Substantive Appeal that "the severity of 
these disabilities warranted a higher evaluation," the Board 
finds that a new VA examination, reflecting current findings, 
is warranted.  

Additionally, in the appealed August 2002 rating decision, 
the RO denied service connection for back and neck disorders.  
The veteran included these two issues in his April 2003 
Notice of Disagreement, but the issues were not addressed in 
the May 2003 Statement of the Case.  

In a May 2003 letter, the RO notified the veteran that the 
claims for service connection for back and neck disorders had 
previously been denied in a June 1995 rating decision and 
that new and material evidence was required to reopen these 
claims.  

Nevertheless, the Board finds that the RO erred in not 
issuing a Statement of the Case as to these two claims, 
regardless of the means by which the RO denied the claims 
(new and material evidence as opposed to a de novo denial).  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 
C.F.R. § 19.26.  

It is apparent that the veteran seeks further action on these 
claims, as they were addressed in the November 2005 Brief on 
Appeal from his representative.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  The veteran should also be 
notified that, in cases where service 
connection is granted, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  

2.  The RO should then contact the Erie 
VAMC and request all records of treatment 
of the veteran dated since April 2003.  
All records received by the RO must be 
added to the claims file.  If the search 
for such records has negative results, 
documentation to that effect must be 
added to the claims file.  

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
extent of his diabetes mellitus, 
sinusitis, and diabetic neuropathy of the 
lower extremities.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies that the examiner 
deems necessary should be performed.  The 
examiner must provide a description of 
the severity and symptomatology of each 
disorder.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.  

If deemed necessary, the veteran may be 
afforded separate examinations addressing 
his individual disabilities.  The Board 
leaves this matter to the RO's 
discretion.  

4.  After completion of the above 
development, the issues of increased 
evaluations for the service-connected 
diabetes mellitus and sinusitis and 
higher initial evaluations for the 
service-connected diabetic neuropathy of 
the right and left lower extremities 
should be readjudicated.  If the 
determination of one or more of these 
claims remains less than fully favorable 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

5.  The veteran should also be furnished 
with a Statement of the Case addressing 
the issues of whether new and material 
evidence has been submitted to reopen 
claims for service connection for back 
and neck disorders.  This issuance should 
contain all applicable laws and 
regulations, as well as an explanation of 
the veteran's rights and responsibilities 
in perfecting an appeal as to this 
matter.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


